                                    UMTED STATES DISTRICT COURT
                                   SOUTHEIW DISTRICT OF GEORGIA
                                         AUGUSTA DIVISION

    UNITED STATES OF AMERICA                      )
                                                  )
                                                  )        CASE NO: CRU8-008
                              V.                  )
                                                  )
                                                  )
   DETRA WILEY PATE                               )

            CONSENT ORDER LIFTING TEMPORARY RESTRAINING ORDER


         Defendant Detra Wiley Pate was convicted of committing one count of conspiracy to

 commit health care fraud, twenty-four counts of health care fraud, and eight counts of aggravated

 identity theft. (Doc. 102). The Government moved for a restraining order to preserve assets for

 Defendant's restitution judgment.(Doc. 144). The Court, as authorized by the All Writs Act, 28

 U.S.C. § 1651, granted the Government's motion on a temporaiy basis, and set the matter down

 for a hearing on April 17, 2019.(Doc. 145).

         The parties, via counsel, reached a resolution of the Government's motion, tmd the Coun

 entered a Consent Order to keep the Temporary Restraining Order entered on April 4, 2019 in

effect until 30 days after the entry of her judgment.' or until otherwise modified by the Court.

(Doc. 148)

        Defendant was sentenced by this Court during a hearing on July 30, 2019 and Judgment

was entered on August 1,2019(Doc. 174), wherein the Court ordered Defendant to pay Restitution

in the amount of S950.000.00 and a special assessment in the amount of$3,300.00.

        The Court also ordered Defendant, both individually and as o wner ofSouthern Respiratory,

to release any interest in all funds withheld by Medicare and held in escrow related to Medicare


> See 28 U.S.G. § 3205(b)(1)(B)(the Government must wait 30 days after making demand for debt
before a writ application).
  payments to Southern Respiratory and to cooperate with Medicare in the release of the funds and

 the payment to Medicare.

         The parties, via counsel, have reached a resolution to satisfy the balance ofrestitution owed

 after application of the Medicare Ihnds.

         Pursuant to the agreement of the Defendant, by and through her undersigned counsel, and

 the United States, by and through the undersigned Assistant United States Attorney, the Defendant

 and the United States hereby state, agree, and stipulate to the following:

         1.     The remaining balance of restitution due after application of the Medicare funds is

                $100,586.62;

        2.      The $7,500 bond currently being held by the Clerk of Court shall be applied towai'd

                the remaining restitution; and

        3.      Pursuant to the Judgment entered. Defendant shall pay to the Clerk of Court the

               remaining balance of restitution, arid the special assessm^Hji^the amount of
               $96,386.62 within ien-fl 0)dayiHif entry on this Or^;^d
                        -m

        4.     The Temporary Restraining Order entered on April 4, 2019, and extended by
               consent of the parties, shall terminate upon entry ofthis Order, and Defendant shall

               no longer be enjoined from selling, transferring, alienating, assigning, leasing,
               encumbering, concealing, or otherwise disposing of any real property, llnancial
               accounts, ownership interests in any limited liability company, corporation,

               partnership, or other entity, non-essential personal property in which Defendant ha.s
               an interest.

        Accordingly,the Court hereby enters an Order lifting the Temporary Restraining Order in

this case.
IT IS so ORDERED, this                of August,2019,




                                                                                CHIEF JUDGE
                                                    UNITED/STATE DISTRICT COURT
                                                    SOlTipiERN DISTRICT OF GEORGIA


For the United States of America:
Dated: August 5, 2019


                                                  X^vier A /Cunningham
                                                ''^Assistant United States Attorney
                                                  New York Bar No. 5269477
                                                 22 Barnard Street, Suite 300
                                                 Savannah, Georgia 31401
                                                 Telephone:(912)652-4422
                                                  Facsimile:(912)652-4991




For the Defendant Detra Wiley Pate:
Dated: August*2r2019

                                                 Detra Wiley Pate
                                                 Defend,




                                                 Laut
                                                 Attorney for Defendant
                                                 State Bar No. 425769
                                                 Chilivis Cochran Larkins & Bever LLP
                                                 3127 Maple Dr. NE
                                                 Atlanta. Georgia 30305
                                                 Telephone:(404)233-4171
                                                 Facsimile:(404)261-2842
